Title: [Diary entry: 13 February 1786]
From: Washington, George
To: 

Monday 13th. Thermometer at 34 in the Morning—34 at Noon and 32 at Night. Cloudy Morning but tolerably clear afterwards till Noon when it lowered and sprinkled fine Snow by intervals till Night by which the ground was not covered more than half an inch. Wind Southerly but raw and cold notwithstanding. Planted the two peach trees which were brought on Saturday from Doctr. Griffiths in my fruit garden behind the Stable (the

two uppermost ones at the No. Et. Corner of it). Also planted  others from the Nursery in the Garden. Began to raise the Mound of earth on the right of the gate (coming in). Rid to my Plantations at Muddy hole—Dogue Run and Ferry and also to the Mill. Found Doctr. Craik here on my return, who dined with us and proceeded to Mr. Littles at Cameron to whose wife he was sent for.